         Case 3:16-md-02741-VC Document 3832 Filed 05/21/19 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                            MDL No. 2741
 LIABILITY LITGATION
                                                    Case No. 16-md-02741-VC
 This document relates to:
                                                    PRETRIAL ORDER NO. 146:
 Hardeman v. Monsanto, 3:16-cv-00525-VC
                                                    ORDER RE FURTHER SANCTIONS

                                                    Dkt. Nos. 2828, 3385




       The Court has reviewed the materials submitted for in camera review in response to the

order to show cause why the remaining lawyers on Mr. Hardeman’s team should not also be

sanctioned for the misconduct committed by Aimee Wagstaff during opening statements. See

Pretrial Order No. 91, Dkt. No. 2828. From these materials, the Court cannot determine with

sufficient confidence that Michael Baum, Mark Burton, Kathryn Forgie, Brent Wisner, or David

Wool intentionally committed misconduct. Therefore, the order to show cause is lifted as to them.

       However, the Court finds that Jennifer Moore intentionally joined in the bad faith

misconduct for which Wagstaff was sanctioned. In contrast to the remaining members of the team,

who appear not to have been meaningfully involved in finalizing the opening statement after

Saturday, February 23, 2019, Moore was a full member of the trial team and continued to work

with Wagstaff in preparing the opening statement through the morning it was delivered. It is clear

from the attorney submissions – particularly Wool’s – that the issue of violating the Court’s pretrial

rulings was very much on the team’s radar as of at least February 23rd, but that did not prevent

Moore and Wagstaff from going forward with an opening statement that so obviously violated
           Case 3:16-md-02741-VC Document 3832 Filed 05/21/19 Page 2 of 2



those pretrial rulings. Accordingly, for the reasons stated in this order along with the original order

sanctioning Wagstaff, Jennifer Moore is sanctioned $500 pursuant to the Court’s inherent

authority. She must submit a check to the Clerk of the Court in that amount within 7 days of this

order.

         The letters provided for in camera review will be filed under seal so that only the Court has

access to them.

         IT IS SO ORDERED.

Date: May 21, 2019                                            ___________________________
                                                              Honorable Vince Chhabria
                                                              United States District Court
